DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettke et al. (US 2022/0126398A1) (hereafter Fettke) in view of Brofman et al. (US 6,220,499B1) (hereafter Brofman) and JP 01-209736A (hereafter JP ‘736).
With respect to claim 13, Fettke teaches a semiconductor manufacturing apparatus, comprising: a component separating apparatus (2) configured to separate a defective component (defective LED) from a substrate (circuit board 6) and including: a frame (the structure of 2); an aperture including an opening (figures 1-7), wherein the aperture is disposed in a bottom surface of the frame (figures 1-7); a laser light source (11) configured to generate a laser beam, and irradiate the defective component with the laser beam through the frame and the opening of the aperture (figures 1-7); and a suction pump (vacuum suction nozzle 8) configured to apply a suction force to the defective component through the frame and the opening of the aperture to separate the defective component from the substrate (figures 1-7).
With respect to claim 13, Fettke does not teach a bump conditioning apparatus configured to receive the substrate following separation of the defective component from the substrate, and cut a first connection bump to a target height to provide a conditioned first connection bump, wherein the first connection bump is exposed by separating the defective component from the substrate; and a component attaching apparatus configured to receive the substrate following provision of the conditioned first connection bump, and mount a new component including a second connection bump to the substrate by coupling the second connection bump and the conditioned first connection bump.
However, Brofman teaches a bump conditioning apparatus (31/32/33) configured to receive the substrate following separation of the defective component from the substrate, and cut a first connection bump to a target height to provide a conditioned first connection bump (figures 1-5; and column 4, lines 19-27). 
While, JP ‘736 teaches wherein the first connection bump is exposed by separating the defective component from the substrate (abstract; and figures 1-4); and a component attaching apparatus configured to receive the substrate following provision of the conditioned first connection bump, and mount a new component including a second connection bump to the substrate by coupling the second connection bump and the conditioned first connection bump (abstract; and figures 1-4).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the bump conditioning apparatus of Brofman in the apparatus of Fettke in order to ensure that the desirable amount of solder is present.  In addition, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the component attaching apparatus of JP ‘736 in the collective apparatus of Fettke and Brofman in order to form an operational electronic assembly.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettke, Brofman, and JP ‘736 as applied to claim 13 above, and further in view of Nishikawa et al. (US 6,227,436) (hereafter Nishikawa).
With respect to claim 14, Fettke, Brofman, and JP ‘736 do not teach wherein the bump conditioning apparatus comprises a laser supply head configured to irradiate the first connection bump with a laser beam bump to remove part of the first connection bump.
However, Nishikawa wherein the bump conditioning apparatus comprises a laser supply head (205) configured to irradiate the first connection bump with a laser beam bump to remove part of the first connection bump (figure 18).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the laser removal means of Nishikawa for the mechanical removal means of Brofman in order to effectively clean the surface of the bump(s).
 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettke, Brofman, JP ‘736, and Nishikawa as applied to claims 13-14 above, and further in view of CN-110676348A (hereafter CN ‘348).
With respect to claim 15, Fettke, Brofman, JP ‘736, and Nishikawa do not teach wherein the laser supply head is further configured to generate a pico-second pulsed laser.  However, CN ‘348 teaches using picosecond laser pulses on solder (claim 5).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the picosecond laser pulses of CN ‘348 in the collective process of Fettke, Brofman, JP ‘736, and Nishikawa in order to deliver the desired energy to the solder material.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettke, Brofman, JP ‘736, and Nishikawa as applied to claim 13 above, and further in view of Yoon et al. (US 9,916,989B2 IDS) (hereafter Yoon).
With respect to claim 18, Fettke, Brofman, JP ‘736, and Nishikawa do not teach wherein wherein the aperture is configured to adjust a first width of the opening and a first length of the opening in relation to a second width of the defective component and to a second length of the defective component.  However, Yoon teaches an adjustable aperture that is intrinsically capable of the claimed function (Figures 2A-2B and 3A; and column 9, line 27-column 10, line 60).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the adjustable aperture of Yoon in the collective process of Fettke, Brofman, JP ‘736, and Nishikawa in order to deliver the desired pattern of laser energy.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-12 and 19-20 allowed.
The prior art of record does not teach or suggest either alone or in combination a semiconductor manufacturing apparatus as recited by claim 1, particularly a component separating apparatus configured to separate a defective component from a substrate; a bump conditioning apparatus including an end mill cutter and receiving the substrate following separation of the defective component from the substrate, the bump conditioning apparatus being configured to cut a first connection bump using the end mill cutter to provide a conditioned first connection bump; and a component attaching apparatus configured to receive the substrate following provision of the conditioned first connection bump, and mount a new component including a second connection bump to the substrate by coupling the second connection bump and the conditioned first connection bump.
The prior art of record does not teach or suggest either alone or in combination a semiconductor manufacturing apparatus as recited by claim 19, a component separating stage configured to receive the semiconductor module from the loading stage and separate the defective component from the substrate; a bump conditioning stage configured to receive the semiconductor module from the component separating stage and remove part of the first connection bump to provide a conditioned first connection bump having a target height; and a component attaching stage configured to receive the semiconductor module following provision of the conditioned first connection bump, and mount a new component including a second connection bump to the substrate by coupling the second connection bump and the conditioned first connection bump, wherein the component separating stage comprises: a frame; an aperture including an opening, wherein the aperture is disposed in a bottom surface of the frame; a laser light source configured to generate a laser beam, and irradiate the defective component with the laser beam through the frame and the opening of the aperture; and a suction pump configured to apply a suction force to the defective component through the frame and the opening of the aperture to separate the defective component from the substrate, and the bump conditioning stage comprises: a spindle; an end mill cutter mounted on the spindle and configured to cut the first connection bump while laterally moving parallel to an upper surface of the substrate; and a height sensor configured to detect a height in relation to the upper surface of the substrate.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735